DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: In Para [0005] the last line reads “with a RIM and a VARTM process”.  The examiner believes that this line would more appropriately read ““with a RTM and a VARTM process”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-27 and 33-38 are rejected under 35 U.S.C. 103 as being unpatentable over Bech (US 2008/0237909 A1) in view of Loving et al. (US 2005/0152139 A1).
Claims 21 and 33:  Bech discloses an apparatus for forming a wind turbine blade (abstract) that includes a plurality of plates having an upper and lower surface (6 of Figure 4, Para [0046])); the removable plates configured to be disposed along at least one of the leading edge and trailing edge of the wind turbine blade mold (as described in Para [0087]-[0097] the mold assembly including the removable plates is specifically for manufacturing large wind turbine blades and therefore would be configured to be disposed along at least one of the leading edge of the wind turbine blade mold), at least (6 of Figures 1-4, Para [0032]-[0033]), and wherein the at least one removable plate is configured to establish air flow channels for removal of air within a vacuum bag and blade mold; and a vacuum bag, the vacuum bag having a perimeter at least partially sealed with the blade mold (Para [0091]-[0094]).
While Bech discloses a portion of the limitations recited in claim 21, Bech fails to disclose that a first channel of the plurality of air flow channels are formed in the upper surface and a second channel of the plurality of air flow channels are formed in the lower surface, with a through hole formed at an intersection of the first channel and second channel for air to flow through the first plate of the plurality of removable plates.
	However, Loving et al. teaches a removable plate (40 of Figure 8), for use in a vacuum resin transfer process (abstract) that includes an upper and lower surface (as depicted in Figure 8), a first channel of the plurality of air flow channels formed in an upper surface and a second channel of the plurality of air flow channels formed in a lower surface (as depicted in Figure 4, plate 40 includes grooves 3, these grooves are formed on both the upper and lower surface of 40, as shown in Figure 8), with a through hole (through holes 33B of Figures 4 and 8 are depicted as being located at the intersections of grooves 3) formed at an intersection of the first channel and second channel for air to flow through the first plate of the plurality of removable plates (Para [0076]).
	Therefore it would have been obvious to one of ordinary skill in the art to modify the removable plate of Bech such that it included channels on upper and lower surfaces and through holes connecting the channels, at taught by Loving et al.
Para [0030]-[0032]).
	Further Allen et al. (US 3,434,411) includes a similarly structured caul plate that provides the same advantage of providing a connected network that is less susceptible to blockage (Col. 1, Line 57 to Col. 2, Line 6).
Claim 22:  Bech further disclose that the channels are formed at what appears to be approximately a 60° angle with respect to a lower edge of the removable plate (as depicted in Figure 2B).
	Therefore it would have been obvious to one of ordinary skill in the art to change the shape of the channels of the Bech such that they were formed to be approximately a 45° angle with respect to a lower edge of the removable plate.
	It has long been held that merely changing the size or shape of a feature found in the prior art requires only routine skill in the art.
Claims 23 and 34:  Bech further discloses that the channels are uniformly spaced apart across the upper surface of the removable plate (as depicted in Figures 2A, 2B, and 2C).
Claims 24 and 35:  Bech fails to explicitly disclose or depict the channels being formed with different depths.
	However Bech teaches various embodiments of the channels.  These embodiments are discussed in Paragraphs [0035]-[0036], [0039]-[0042], and Para [0050].  In Paragraphs [0035]-[0035] Bech teaches modifying the shape of the channels 
	Therefore, based on these teachings found in Bech, it would have been obvious to one ordinary skill in the art to determine, through routine experimentation, a size and shape of the channels formed in the removeable plate that resulted in a desired air-drainage effect.
Claims 25 and 36:  Neither Bech nor Loving et al. explicitly teach that the channel depth is half the width of the removable plate.
	However the channel depths of Loving et al. are approximately half the width of the removeable plate.  Further, as addressed above, Bech teaches various modification of the size and shape of the channel in order to achieve a desired air-drainage effect.  Specially in Paragraph [0035] Bech teaches modifying the depth and size of the channel.

It has long been held that, without producing an unexpected result, merely changing the size or shape of a feature found in the prior art requires only routine skill in the art.  The examiner notes that Bech teaches that the channels are sized specifically to prevent blockage and to provide necessary strength to the removable plate in order to prevent crushing.  Therefore modifying the size of the channels would not produce an unexpected result if this modification was only made to optimize the prevention of blockage and to provide a necessary strength to the removable plate.
Claims 26 and 37:  Bech further discloses that the depth of a channel varies across the removable plate.  As depicted in Figures 4A and 4B the channels are formed by connected islands.  At the location of the connectors 17 the depth of the channel varies.
Claims 27 and 38:  Bech further discloses that a plurality of channels in the upper surface are oriented to converge forming points of intersection (see Figures 2A-2D, Figures 3A-3C, and Figures 4A-4B).
Allowable Subject Matter
Claims 28-32 and 39-40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L VAUGHAN whose telephone number is (571)270-5704. The examiner can normally be reached Mon-Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON L VAUGHAN/Primary Examiner, Art Unit 3726